Citation Nr: 0944346	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

2.	Entitlement to a temporary total evaluation due to 
hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1971 and from September 1974 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2006 and July 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to attend a personal hearing before 
a member of the Board sitting at the Wichita RO in August 
2009; he did not attend this hearing.  In September 2009, the 
Veteran contacted VA and stated that he did not attend the 
August 2009 hearing due to health issues, and thus, requested 
that he be rescheduled for a new Travel Board hearing.  
According to VA regulations, a hearing at which a veteran 
fails to attend may be rescheduled if there is "good cause 
and the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date."  
38 C.F.R. § 20.704 (2009).  In the present case, the 
Veteran's motion to reschedule his Travel Board hearing was 
granted by the Board in November 2009.  Thus, a remand is 
necessary.

As a final note, the Board observes the Veteran also 
indicated in his September 2009 contact that he desires a 
Travel Board hearing to be conducted at the New Orleans RO.  
As such, on remand, the Veteran should be afforded a hearing 
at the New Orleans RO per his request.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the New Orleans RO per his 
request.  Appropriate notification should 
be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


